DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As indicated in the previous action, the Examiner searched the claimed invention based on the elected species, wherein: the elected species was not found to be allowable over the prior art.  Accordingly, the search and consideration was not expanded beyond the scope of the elected species.  Since the previously examined scope remains unallowable as described herein, the scope of the search and consideration remains the same as previously indicated.


Response to Remarks and Amendments
Applicant’s amendments filed February 18, 2022 have been entered.  All rejections and objections not explicitly maintained herein are withdrawn.  The rejections below constitute the full set of rejections being applied to the instant claims.
With regard to the rejection of claims 1 and 8 for containing an improper Markush grouping of alternatives, the rejection is overcome in view of the amendment to limit the scope of positions Y1 and Y2 such that there is a well-defined core structure which is a significant part of the structure.  The rejection is withdrawn.
With regard to the rejection of claims 1-4, 6 and 8 (now 1, 3-4, 6 and 8) under 35 USC 112(b) for the recitation of a “metabolite thereof” of the claimed compounds, Applicants note that the claims have been amended to delete the term “metabolite” from the scope. However, the term still appears in amended claim 1 (see line 3 of the claim), so the rejection is maintained herein.
With regard to the rejection of claims 1-4 and 8 (now 1, 3-4, and 8) under 35 USC 102(a)(1) for being anticipated by the ‘980 publication, Applicant contends that incorporating the limitations of claim 2 into claim 1 renders the claims allowable.  However, claim 2 was included in the original rejection and was not free from the prior art.  Applicant argues that none of the diseases and disorders disclosed in the ‘980 publication is cancer.  This argument was not found to be persuasive because the instantly claimed limitation reciting utility as a cancer treating medicament is an intended use of the claimed product.  This is addressed in paragraphs 9-10 of the previous action and incorporated by reference herein.  Since there is no structural limitation added to the claimed products by virtue of reciting that they are used for manufacture of a medicament for treating cancer selected from one of those listed in claim 1, the “for the manufacture of” clause is not interpreted as being significant to the claim construction because the body of the claims full and intrinsically sets forth all limitations of the claimed composition. Since the only amendment to the claims was in the intended use clause of the claim, and the prior art teaches all required structural features of the claimed invention, the rejection is maintained herein.
With regard to the rejection of claims 1-4 and 8 for double patenting over the claims of US 9,006,177, Applicant argues that the rejection is overcome by the amendment to incorporate claim 2 into claim 1. However, as with the rejection of the corresponding ‘980 publication for anticipation (see previous paragraph), claim 2 was included in the double patenting rejection.  For substantially the same reasons as described in paragraph 7 above, the double patenting rejection is maintained herein.
With regard to the rejection of claim 6 under 35 USC 103 over the ‘980 publication in view of the teachings of the documents referred to by Applicants as D2 and D3, Applicants argue that the rejection should be withdrawn because D2 discloses that antagonizing A2a also may potentially lead to precipitation of anti-tumor T cells and resultant failure to control tumor growth.  However, taken in its full context, this section of the reference does not suggest that the A2a antagonists would be ineffective as cancer treatment.  Rather, the reference recognizes A2a receptor antagonism as a “double edged sword” but concludes that “when combined to anti-PD-1 mAb, targeting A2a receptor is not detrimental but beneficial to tumor-specific T cells.” Thus there is an explicit suggestion to combine the claimed antibodies with A2a receptor antagonists for cancer treatment, and at least a reasonable expectation of success.  It is noted that an absolute guarantee of success is not the standard, but a reasonable expectation that a therapeutic combination with the same activity as each of its two active components will be obtained.  There is no reason provided in D2 or D3 that would suggest that the combination would not function for this purpose.
Notably, there is no teach- away aspect in the present art applied. Attention is directed to MPEP 2141.02 (VI) which deals with references that  may “teach away” but also states that alternative embodiments should not be confused with “teaching away” citing a recent decision, In re Fulton (73 USPQ2d 1141). Note the following passage in Fulton at 1146: “The prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed in the ′198 application. Indeed, in the case cited by appellants, In re Gurley, we held that the invention claimed in the patent application was unpatentable based primarily on a prior art reference that disclosed two alternatives, one of which was the claimed alternative. Accordingly, mere disclosure of alternative designs does not teach away”.  
Finally, in response to the argument that “many other potent A2a antagonists tested in tumor models have failed to show significant anti-tumour activity in these models when used stand alone,” whereas the present invention shows anti-tumor activity at low doses, when dosed as a single agent, this argument does not pertain to a required feature of claim 6.  Claim 6 requires a combination of the two active ingredients, so it is noted that the features upon which applicant relies (i.e., the activity of A2a antagonists of instant formula I when used on their own) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
For at least the foregoing reasons, the rejection is still deemed to be proper and is maintained herein.

Status of Claims
Currently, claims 1, 3-4, 6, 8-12, 14, 16-20, 22 and 24 are pending in the instant application.  Claims 9-12, 14, 16-20, 22 and 24 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention and/or species. Claims 1, 3-4, 6 and 8 read on an elected invention and species and therefore remain under consideration in the instant application to the extent that they read on the elected embodiment. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In particular, the claims are indefinite because of the recitation of a “metabolite…thereof” of the claimed compounds.  In order for a claim to a chemical entity to be clear and definite, a person of ordinary skill in the art must be able to fully ascertain the metes and bounds of the claimed structure.  With respect to the claimed metabolites, this term includes any compound which can be produced from the in vivo breakdown or metabolism of the claimed compounds.  However, there is no disclosure of the particular metabolic pathway of the instant compounds, nor would it be possible to know every single enzyme which could potentially react with and thus transform the instant compounds in vivo.  Without the particular information including which enzymes will necessarily act on the claimed compound, and what particular chemical transformation occurs as a result of this action, it is not possible for the skilled artisan to determine which particular compounds are embraced by the claimed “metabolite" and the use of the term renders the claim indefinite.  

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2012/038980 (“the ‘980 publication”).
Regarding claim 1, the ‘980 publication teaches compounds of the formula 
    PNG
    media_image1.png
    171
    227
    media_image1.png
    Greyscale
as “potent antagonists of the A2A adenosine receptor (see p. 5, lines 1-10).  Notably, among the many disclosed compounds which anticipate instant formula (I), the ‘980 publication teaches the instantly elected species at page 50: 
    PNG
    media_image2.png
    181
    340
    media_image2.png
    Greyscale
 Further, the binding activity described in the table printed at page 98 shows A2A cell based functional Ki data in units of molarity, which is an indication that a solution of the anticipatory compounds, including the elected species (Example No. A7) was necessarily prepared in order to conduct the prior art assay (see “Competition Assays” section above the table for a description of the composition preparation).  With respect to claims 3 and 4 which require treatment of a disorder or condition ameliorated by antagonizing the A2A/A2B receptor, the treatment of various diseases related to the adenosine A2A receptor activity is disclosed throughout the reference, for example see the Abstract.
Since the prior art teaches all required features of the instantly claimed invention, the claims are anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/038980 (“the ‘980 publication”) as applied to claims 1-4 and 8 above, and further in view of either Allard et al. or Vijayan et al. (citations 9 and 10 on the IDS).
Applicant’s invention is directed to a pharmaceutical composition comprising a compound of formula (I) (specifically the elected species) and at least one PD-L1 antibody.

A)	Determining the scope and contents of the prior art:  
Regarding claim 1, the ‘980 publication teaches compounds of the formula 
    PNG
    media_image1.png
    171
    227
    media_image1.png
    Greyscale
as “potent antagonists of the A2A adenosine receptor (see p. 5, lines 1-10).  Notably, among the many disclosed compounds which anticipate instant formula (I), the ‘980 publication teaches the instantly elected species at page 50: 
    PNG
    media_image2.png
    181
    340
    media_image2.png
    Greyscale
 Further, the binding activity described in the table printed at page 98 shows A2A cell based functional Ki data in units of molarity, which is an indication that a solution of the anticipatory compounds, including the elected species (Example No. A7) was necessarily prepared in order to conduct the prior art assay (see “Competition Assays” section above the table for a description of the composition preparation).  Use of the compounds in the treatment of various diseases related to the adenosine A2A receptor activity is disclosed throughout the reference, for example see Abstract.
 B)	Ascertaining the differences between the prior art and the claims at issue.
The primary reference differs in that the ‘980 publication fails to explicitly disclose a combination of the compound of formula (I) with a PD-L1 antibody.
C) Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
Based on the teachings of the MPEP and KSR above, by employing the rationale in (B) above, it would have been obvious for one of ordinary skill in the art to substitute any known adenosine receptor antagonist for another active agent known to have the same function/utility.  To this end, the ‘980 publication teaches adenosine receptor modulating compounds for treatment of diseases which anticipate those of the instant claims.  Further, Allard et al. and Vijayan et al. both describe the utility of adenosine receptor antagonists in the treatment of cancer, and additionally describe advantageous combination with PD-L1 antibody administration for said treatment.   The motivation would have been to provide a cancer treating combination of an adenosine receptor antagonist and PD-L1 antibody as described in Allard and Vijayan, while substituted another known adenosine receptor antagonist with a reasonable expectation of success due to the demonstrated in vitro receptor activity already descry the compounds in the ‘980   Further, concerning this matter, MPEP 2166.04 states the following:  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  
Therefore, it would have been prima facie obvious at the time of filing for one of ordinary skill in the art to use the combination of active ingredients suggested by the references, which requires only the combination of elements already known in the prior art to have the same pharmacological utility (i.e. adenosine receptor antagonist combined with PD-L1 antibody), with a reasonable expectation of success.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 3-4 and 8 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-14 of US Patent 9,006,177.  
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed compositions are anticipated by those in the patented claims.  In particular, the conflicting claims recite compounds of the formula 
    PNG
    media_image3.png
    136
    172
    media_image3.png
    Greyscale
 as well as pharmaceutical compositions/combinations thereof (claims 7 and 10-14).  By way of particular examples, many anticipatory compounds are explicitly claimed, including the elected species (see patented claim 6).
It is noted that with respect to instant claims 3 and 4 which are drawn to methods of treating diseases and conditions associated with adenosine A2A/A2B receptor activity the conflicting claims which are directed to a different statutory class of invention (compositions or compounds rather than methods of use).  To this end, the Federal Circuit, in Sun v. Lilly, recounts its own decisions in Geneva and Pfizer,
In both cases, we found claims of a later patent invalid for obviousness-type double patenting where an earlier patent claimed a compound, disclosing its utility in the specification, and a later patent claimed a method of using the compound for a use described in the specification of the earlier patent.  

Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co., 95 USPQ2d 1797 at 1800 (Fed. Cir. 2010).

In reaffirming its holding in Geneva and Pfizer, the Court finds that a "claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use.” (Id. at 1801, quoting Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385-86. The Court reasserts this notion by stating, 
[i]t would shock one's sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, . . .and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted.  Pfizer, 518 F.3d at 1363 n.8 (emphases added); Geneva, 349 F.3d at 1386 (quoting In re Byck, 48 F.2d 665, 666 [9 USPQ 205] (CCPA 1931)).

Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co., 95 USPQ2d 1797 at 1802 (Fed. Cir. 2010).

Section 804 IIb of the M.P.E.P. states
...those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003). 

	In the instant case, the specification and title of the conflicting patent identifies the compounds and compositions as having efficacy as adenosine receptor antagonistic activity, which are useful for treating conditions such as Parkinson’s Disease and others (see Abstract). Since the conflicting patent discloses a utility for the compounds and compositions claimed therein which is identical to the method recited in the instant claims, the conflicting claims anticipate the instantly claimed invention.
Since the patented claims encompass all the required features of the instant claims, a double patenting rejection is appropriate.

Conclusion
No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA L OTTON/Primary Examiner, Art Unit 1699